Exhibit 10.50 COLLABORATION AGREEMENT by and between MICROBIA, INC. and FOREST LABORATORIES, INC. September 12, 2007 TABLE OF CONTENTS 1. DEFINITIONS 2. SCOPE OF COLLABORATION AND GRANT OF LICENSES Scope of Collaboration License to Forest License to Microbia Restrictions Joint Technology Sublicensing Right of Reference No Other Rights Section 365(n) 3. DECISION MAKING AND DISPUTE RESOLUTION Overview Joint Development Committee Joint Commercialization Committee Joint Responsibilities of the JDC and JCC Other Committees Elevation and Dispute Resolution 4. DEVELOPMENT, REGULATORY, COMMERCIALIZATION Development Regulatory Matters Adverse Events Manufacture and Supply of Products Commercialization in the Territory Phase IV and Publication Strategy 5. CONSIDERATION Upfront Payments Milestones Royalties Program Expenses Interest 6. MUTUAL COVENANTS Confidentiality Restrictions Compliance with Law Nonsolicitation of Employees Standstill Agreement 7. REPRESENTATIONS AND WARRANTIES Representations and Warranties of Each Party Additional Representations and Warranties of Microbia Additional Representations and Warranties of Forest Representation by Legal Counsel No Inconsistent Agreements Disclaimer 8. INTELLECTUAL PROPERTY Disclosure Ownership Intellectual Property Working Group Prosecution and Maintenance of Patent Rights Trademarks Enforcement of Technology Rights Third Party Claims Third Party Licenses Patent Marking Patent Certifications No Implied Licenses Privileged Communications 9. INTENTIONALLY OMITTED TERM AND TERMINATION Term Termination for Cause Change of Control Survival of Certain Obligations PRODUCT LIABILITY, INDEMNIFICATION AND INSURANCE Sharing of Liability Expenses Indemnification by Microbia Indemnification by Forest Procedure Insurance Liability Limitations MISCELLANEOUS Governing Law, Jurisdiction; Dispute Resolution Force Majeure Additional Approvals Waiver and Non-Exclusion of Remedies Notices Entire Agreement Amendment Assignment No Benefit to Others 12.10. Counterparts 12.11. Severability 12.12. Further Assurance 12.13. Publicity 12.14. Relationship of the Parties MASTER COLLABORATION AGREEMENT This MASTER COLLABORATION AGREEMENT (the “Agreement”) is entered into on this 12th day of September, 2007 (the “Effective Date”), by and among Microbia, Inc., a Delaware corporation (“Microbia”) and Forest Laboratories, Inc. (“Forest”).Microbia and Forest may each be referred to herein individually as a “Party” and collectively as the “Parties.” BACKGROUND Microbia is developing certain pharmaceutical compounds which have uses or potential uses in the treatment and prevention of disease in humans. Forest is engaged in the research, development and commercialization of human pharmaceutical products. Microbia and Forest desire to collaborate on the development and commercialization of Microbia’s pharmaceutical compounds on the terms and conditions set forth in this Agreement. AGREEMENT NOW THEREFORE, in consideration of the mutual promises and covenants set forth below and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1. DEFINITIONS. 1.1.“Affiliate(s)”means, with respect to a Person, any Person that controls, is controlled by, or is under common control with such first Person.For purposes of this definition only, “control” means (a) to possess, directly or indirectly, the power to direct the management or policies of a Person, whether through ownership of voting securities or by contract relating to voting rights or corporate governance, or (b) to own, directly or indirectly, more than fifty percent (50%) of the outstanding voting securities or other ownership interests of such Person. 1.2.“Adjunctive Product” has the meaning set forth in Section 6.2.1. 1.3.“API Manufacturing” means the Manufacture and supply of the active pharmaceutical ingredient of a Collaboration Compound that is included in a Product Developed and Commercialized hereunder. 1.4.“Applicable Laws” means all applicable statutes, ordinances, regulations, rules, or orders of any kind whatsoever of any Regulatory Authority, including, without limitation, the FD&C Act, Prescription Drug Marketing Act, Generic Drug Enforcement Act of 1992 (21 U.S.C. §335a et seq.), and Anti-Kickback Statute (42 U.S.C. §1320a-7b et seq.), all as amended from time to time in the Territory. 1.5.“Backup Compound” means [***] 1.6.“Calendar Quarter”means each of the three (3) consecutive month periods ending on March31, June30, September30, and December31. 1.7.“Change of Control” means any of the following: (a) the sale or disposition of all or substantially all of the assets of a Party to a Third Party, (b) the acquisition by a Third Party, other than an employee benefit plan (or related trust) sponsored or maintained by a Party or any of its Affiliates, of more than fifty percent (50%) of such Party’s outstanding shares of voting capital stock (e.g., capital stock entitled to vote generally for the election of directors), (c) the appointment or election to the Board of Directors of a Party of members constituting a majority of such Board who were not appointed, approved or recommended for election by the Board of Directors as constituted immediately prior to the appointment or election of such majority, or (d) the merger or consolidation of a Party with or into another corporation, other than, in the case of (b) or (c) of this Section, an acquisition or a merger or consolidation of a Party in which holders of shares of such Party’s voting capital stock immediately prior to the acquisition, merger or consolidation have at least fifty percent (50%) of the ownership of voting capital stock of the acquiring Third Party or the surviving corporation in such merger or consolidation, as the case may be, immediately after the merger or consolidation.Notwithstanding the foregoing, a Change of Control shall not be deemed to occur on account of an initial public offering, the acquisition of securities of a Party by an institutional investor, or Affiliate thereof, that acquires a Party’s securities in a transaction or series of related transactions as a passive investment which does not affect the management of such Party, or a sale of assets, merger or other transaction effected exclusively for the purpose of changing the corporate domicile of a Party. 1.8.“CC” meanschronic constipation. 1.9.“Collaboration Compound” means (i) the Initial Compound or (ii) any Backup Compound, in each case including any analogs, homologues, derivatives, salts, metabolites, esters, isomers, enantiomers, polymorphs and pro-drugs of such compound.Forest’s right to [***] hereunder will expire upon [***], provided, however, that (i) [***], then Forest’s right to [***], (ii) any compound that is [***], and (iii) with respect to a [***] which may reasonably be expected [***] for which a Collaboration Compound is, at the time such [***], such right shall not expire until [***]. 1.10.“Collaboration Know-How” means Know-How that is invented, conceived or developed by or on behalf of either or both Parties’ (or their Affiliates’) employees or Third Parties acting on such Parties’ behalf, in each case in the course of such Party’s performance under this Agreement. 1.11.“Collaboration Patent Rights” means Patent Rights claiming Collaboration Know-How. 1.12.“Collaboration Technology”means Collaboration Know-How and Collaboration Patent Rights, and all other intellectual property rights in any of the foregoing. 1.13.“Commercial Launch” means the first commercial sale of a Product in the United States following Regulatory Approval in the United States. 1.14.“Commercialization” means any and all activities of using, importing, marketing, promoting, distributing, offering for sale or selling a Product, including for example pre-commercial launch market development activities conducted in anticipation of Regulatory Approval of Product, seeking pricing and reimbursement approvals for Product, if applicable, preparing advertising and promotional materials, sales force training, all interactions and correspondence with a Regulatory Authority regarding Phase IV clinical trials.Commercialization includes Promotion but does not include Development or Manufacturing.When used as a verb, “Commercialize” means to engage in Commercialization. 1.15.“Commercialization Budget” means the budget approved by the JCC for conducting Commercialization pursuant to the Commercialization Plan. 1.16.“Commercialization Expenses” means all costs and expenses associated with Commercialization activities pursuant to the Commercialization Plan, including without limitation, FTE Costs, selling expenses, or other direct and indirect costs and expenses associated with marketing, shipping, packaging, storage and distribution of the Product for Commercialization in the Field, costs of warehousing, transportation, order entry, billing, shipping, credit and collection and other such activities in connection with Product distribution; costs for preparing and reproducing detailing aids, Product promotional materials and other promotional materials, costs of professional education, product related public relations, relationships with opinion leaders and professional societies, market research (before and after product approval), healthcare economics studies, Phase IV clinical trials, and other similar activities directly related to the Products and, in each case, to the extent not previously deducted from gross invoiced amounts in determining Net Sales hereunder, the cost of activities related to obtaining reimbursement from payers, costs of sales and marketing data, costs associated with sales representatives and training of the sales representatives, sales meetings, details, samples, sales call reporting, work on managed care accounts, in each case to the extent not included in FTE Costs, costs related to customer service and other sales and customer service-related expenses, in each case as included in the Commercialization Plan and Commercialization Budget.Such costs may also include actual out-of-pocket costs for outside services and expenses (e.g., consultants, agency fees, meeting costs, etc.). For purposes of this definition, FTE Costs shall be charged [***] and the costs of sales representatives (other than the cost of acquiring samples) shall be based entirely upon the [***].Notwithstanding the foregoing, Commercialization Expenses shall not include [***].In furtherance of the Parties’ interest in maximizing the profitability of the collaboration, the Parties agree that the Commercialization Plan shall allocate activities to the Parties so as to avoid duplicative costs and to maximize cost efficiency to the extent practicable.In furtherance of that objective, the Commercialization Budget will include a separate amount for Commercialization support expenses, which shall be for Commercialization-related marketing, sales and administrative support costs and associated overheads not specifically attributable to activities designated under the Commercialization Plan (as used in this Section, the “Support Expenses”).Unless otherwise agreed by the Parties, the Support Expenses shall not exceed [***] of the total Commercialization Budget before Commercial Launch and [***] after Commercial Launch.Each Party shall be allocated a portion of the budgeted Support Expenses in proportion to its share of Promotional activities being conducted pursuant to the Commercialization Plan (e.g. 35% to Microbia and 65% to Forest, if Microbia is performing 35% and Forest is performing 65% of the Detailing).Commercialization Expenses will include each Party's allocated portion of the Support Expenses but, without the consent of the other Party (which may be withheld in its sole discretion), Commercialization Expenses will not include any Support Expenses of a Party that exceed such Party's allocated portion of the Support Expenses. 1.17.“Commercialization Plan” has the meaning set forth in Section 4.5.1. 1.18.“Commercially Reasonable Efforts” means those efforts and resources normally used by a Party for a product or compound owned by it or to which it has rights of the type it has hereunder, which is of similar market potential at a similar stage in its development or product life, taking into account, without limitation, issues of safety and efficacy, product profile, the proprietary position of the product or compound, the regulatory environment and status of the compound, and other relevant scientific factors, market conditions then prevailing, including the competitive environment (but without regard to other products or compounds being developed or commercialized by such Party outside of this Agreement), profitability, the extent of market exclusivity, the cost to develop the compound or product, health economic claims, and other similar factors reasonably determined by the Party to be relevant.Without limiting the foregoing, Commercially Reasonable Efforts as it applies to the clinical development of the Collaboration Compound and Product hereunder means adherence to the activities and time lines (to the extent adherence to such activities and time lines is controllable by the Party responsible for performing such activities) set forth in the Development Plan, as may be amended from time to time based on the results of studies conducted with a Collaboration Compound and Product, and regulatory factors.“Commercially Reasonable” as used herein shall be interpreted in a corresponding manner. 1.19.“Commercial Year” has the meaning set forth in Section 5.2.3. 1.20.“Confidential Information” means, with respect to a Party, all information (and all tangible and intangible embodiments thereof), which is Controlled by such Party, is disclosed by such Party to the other Party pursuant to this Agreement, and is designated as confidential in writing by the disclosing Party whether by letter or by use of an appropriate stamp or legend, prior to or at the time any such information is disclosed by the disclosing Party to the other Party.In addition, any information which is orally, electronically or visually disclosed by a Party, or is disclosed in writing without an appropriate letter, stamp or legend, shall constitute Confidential Information if the disclosing Party, within [***] after such disclosure, delivers to the receiving Party a written document or documents describing the information disclosed and referencing the place and date of such oral, visual, electronic or written disclosure and the names of the person(s) to whom such disclosure was made, provided, however, that any technical information disclosed at a meeting of the JDC, JCC or any other committee established pursuant to this Agreement shall constitute Confidential Information unless otherwise specified. 1.21.“Control” or “Controlled” means, with respect to any intellectual property right of a Party, that the Party or its Affiliate owns or has a license to such intellectual property right and has the ability to grant access, a license, or a sublicense to such intellectual property right to the other Party as provided in this Agreement without violating an agreement with or other rights of any Third Party. 1.22.“CoveredProduct” has the meaning set forth in Section 6.2.2. 1.23.“Detail” means a one-on-one, face-to-face meeting, in an individual or group practice setting, between one or more physician prescribers and one Forest or Microbia sales representative during which product information is communicated as either the leading product (i.e., “first position”) or the second product (i.e., “second position”).When used as a verb, “Detail” or “Detailing” shall mean to engage in a Detail. 1.24.“Detail Election” has the meaning set forth in Section 4.5.3. 1.25.“Detail Rate” as applicable to both Parties, means the [***].The “Detail Rate” shall be established based upon [***].Each Detail shall be [***] as follows: (i) during the [***], and (ii) after the earlier of the [***]. 1.26.“Detail Reports” means a report of Details performed by a Party during the quarter covered by such report containing such information and in such format as determined by the JCC. 1.27.“Development” means all activities performed by or on behalf of either Party in the performance of any Development Plan for the Product in the Field in the Territory.Development shall include, without limitation, all activities related to research (including, without limitation, Post-Approval Research) preclinical testing, test method development and stability testing, toxicology, formulation, process development, manufacturing scale-up, quality assurance/quality control, clinical studies, seeking Regulatory Approval and otherwise handling regulatory affairs, statistical analysis and report writing performed pursuant to the Development Plan with respect to the Product.Development shall not include Manufacturing or Commercialization.When used as a verb, “Develop” means to engage in Development. 1.28.“Development Budget” means the budget approved by the JDC for conducting Development pursuant to the Development Plan which budget will be updated and amended concurrently with the Development Plan. 1.29.“Development Expense” means the costs incurred by a Party in connection with studies or activities performed under the Development Plan in order to obtain, maintain or expand the relevant Regulatory Approval to manufacture, use or sell Product in the Field in the Territory to the extent included in the Development Budget.Development Expense shall include, without limitation, (a) all out-of-pocket costs and expenses actually incurred by Forest or Microbia in conducting such studies or activities including without limitation costs of studies on the toxicological, pharmacological, metabolic or clinical aspects of a Product conducted internally or by individual investigators or consultants and necessary for the purpose of obtaining, maintaining and/or expanding Regulatory Approval of the Product, process development, process improvement and scale-up costs, validation costs, including qualification lots, (b) the costs of internal personnel engaged in the performance of such studies or activities, including the activities described below in this Section (such costs shall be included in the Development Budget [***]), (c)all costs of developing data for Regulatory Submissions and all costs associated with making such submissions, (d) all costs related to pharmacovigilance activities, and (e) any other costs that are designated as Development Expenses herein, in each case as included in the Development Plan and the Development Budget. 1.30.“Development Plan” meansthe plan for the Development of the Collaboration Compound for Regulatory Approval prepared and approved by the JDC and as amended or updated from time to time, but in no event less frequently than once a year, in accordance with this Agreement.The initial Development Plan is attached hereto as Exhibit 1.30. 1.31.“Effective Date” means the date of this Agreement first set forth above. 1.32.“Fair Market Value” means with respect to a valuation required by any provision hereof, the price which a willing buyer would pay, on an arm’s length basis, for all rights and related intellectual property assets which comprise the assets, data or rights being valued, in light of the status of development and reasonably anticipated risks and costs of further development and the market potential for the commercialization of such assets, data or rights.In any case where Fair Market Value must be determined but is not determined by good faith negotiations between the Parties, pursuant to Section 10.3.2(b), [***].In addition, as the Parties wish to assure that Fair Market Value will be determined without regard to [***], Fair Market Value will be based upon [***] excluding any payment made pursuant to Section 5.1 this Agreement. 1.33.“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as amended, and the regulations promulgated thereunder. 1.34.“FDA” means the United States Food and Drug Administration or any successor agency thereto, and in Canada and Mexico shall mean regulatory authorities having similar jurisdiction. 1.35.“Field” means all human diagnostic, prophylactic, and therapeutic uses of a product in any oral formulation or oral dosage form for any and all indications, including but not limited to IBS-C, CC and OIC. 1.36.“First Commercial Sale” means, with respect to the Product and any country of the Territory, the first sale of such Product under this Agreement for use in the Field to a Third Party in such country, after such Product has been granted Regulatory Approval for use in the Field by the competent Regulatory Authorities in such country. 1.37.“Forest Know-How” means (i) Know-How that Forest Controls as of the Effective Date or that comes into the Control of Forest during the Term (other than Joint Know-How or Know-How which is Microbia Know-How licensed to Forest pursuant to this Agreement) to the extent necessary or useful in the Territory to Manufacture, Develop or Commercialize any Collaboration Compound or Product, including without limitation any method of making any Collaboration Compound or Product, any composition or formulations of any Collaboration Compound or Products, or any method of using or administering any Collaboration Compound or Product, and (ii) Collaboration Know-How (other than Joint Know-How) that is invented, conceived or developed by employees of Forest or its Affiliates, or Third Parties acting on behalf of Forest or its Affiliates. 1.38.“Forest Patent Rights” means any Patent Right that Forest Controls as of the Effective Date or that come into the Control of Forest during the Term (other than Joint Patent Rights or Patent Rights which are Microbia Patent Rights licensed to Forest pursuant to this Agreement) to the extent such rights cover or recite any Collaboration Compound or Product, any method of making any Collaboration Compound or Product, any composition or formulations of any Collaboration Compound or Products, or any method of using or administering any Collaboration Compound or Products. 1.39.“Forest Technology” means Forest’s interest in (a) the Forest Know-How, and (b) the Forest Patent Rights, and all other intellectual property rights in any of the foregoing. 1.40.“FTE Costs” means, (i) with respect to costs associated with [***] in any Calendar Quarter pursuant to this Agreement, the [***] pursuant to this Agreement in any Calendar Quarter, the [***]. 1.41.“FTE Other Rate” means the [***].The JDC and the JCC will arrange for the finance departments of each Party to discuss and agree upon appropriate FTE Other Rates for the various functional areas of this collaboration and to periodically review the appropriateness of and to adjust such rates. 1.42.“FTE Rate” means (i) [***]and (ii) [***], as applied. 1.43.“GAAP” means United States generally accepted accounting principles, as in effect from time to time. 1.44.“Good Clinical Practice” or “GCP” means the then current standards for clinical trials for pharmaceuticals, as set forth in the FD&C Act and applicable regulations promulgated thereunder, as amended from time to time, and such standards of good clinical practice as are required by other governmental agencies in countries in which the Products are intended to be sold, to the extent such standards are not less stringent than United States GCP. 1.45.“Good Laboratory Practice” or “GLP” means the then current standards for laboratory activities for pharmaceuticals, as set forth in the FD&C Act and applicable regulations promulgated thereunder, as amended from time to time, and such standards of good laboratory practice as are required by other governmental agencies in countries in which the Products are intended to be sold, to the extent such standards are not less stringent than United States GLP. 1.46.“Good Manufacturing Practice” or “GMP” means the then current standards for manufacturing activities for pharmaceuticals, as set forth in the FD&C Act and applicable regulations promulgated thereunder, as amended from time to time, and such standards of good manufacturing practice as are required by other governmental agencies in countries in which the Products are intended to be manufactured or sold, to the extent such standards are not less stringent than United States GMP. 1.47.“Initial Compound” means Microbia's proprietary guanylate cyclase C agonist polypeptide known as “Linaclotide Acetate,” having the chemical structure set forth on Schedule 1.47. 1.48.“IBS-C” meansirritable bowel syndrome with the primary manifestation of constipation. 1.49.“Initial Development Plan” has the meaning set forth in Section 4.1.1. 1.50.“JCC” has the meaning set forth in Section 3.3. 1.51.“JDC” has the meaning set forth in Section3.2. 1.52.“Joint Know-How” means any Collaboration Know-How that is invented, conceived or developed jointly by an employee of Microbia or its Affiliates (or a Third Party acting on any of their behalf) and an employee of Forest or its Affiliates (or a Third Party acting on any of their behalf). 1.53.“Joint Patent Right” means any Patent Right that claims Joint Know-How and names as the inventors one or more employees or agents of Microbia or its Affiliates together with one or more employees or agents of Forest or its Affiliates, as determined by U.S. law. 1.54.“Joint Technology” means Joint Know-How, Joint Patent Rights, and all other intellectual property rights therein. 1.55.“Know-How” means all inventions, discoveries, data, information (including scientific, technical or regulatory information), processes, methods, techniques, materials, technology, results, analyses, laboratory, pre-clinical and clinical data, or other know-how, whether or not patentable, including without limitation pharmacology, toxicology, drug stability, manufacturing and formulation methodologies and techniques, clinical and non-clinical safety and efficacy studies, marketing studies, absorption, distribution, metabolism and excretion studies. 1.56.“Manufacture,” “Manufactured” or “Manufacturing” means all activities involved in the production of a Collaboration Compound or Product to be Developed and/or Commercialized under this Agreement. 1.57.“Manufacturing Costs” means the cost to produce the Collaboration Compound and the Product for use pursuant to the Development Plan and, as applicable, the Commercialization Plan.Manufacturing Costs will include without limitation, labor and material cost, allocable depreciation and amortization, product quality assurance/control costs, allocable facilities costs (e.g., sewer, water, property taxes), Third Party royalties, insurance, other costs borne by the Manufacturing Party for transport, customs and duty clearance and storage of the Collaboration Compound and Product, actual costs for API Manufacturing, and actual amounts paid to Third Parties for Manufacturing services (if applicable).Allocations shall be made assuming full capacity operation of the relevant facility, adjusted for changeovers in production runs, with the portion actually attributable to the Product Manufacture allocated to Manufacturing Costs.For administrative efficiency, the Parties’ respective finance departments will meet from time to time to agree upon a fixed percentage of Net Sales to determine (by approximation or other means, as mutually agreed) the Manufacturing Costs comprising distribution costs, including costs associated with shipping, storage, warehousing, transportation and distribution of the Product and billing.Such percentage shall be subject to periodic review and adjustment as necessary to assure that it continues to approximate such costs.For the avoidance of doubt, to the extent that any costs described in the preceding sentence are included in the percentage described in such sentence and deducted from Manufacturing Costs, such costs shall not be included in Commercialization Expenses.To the extent Manufacturing Costs include a Party’s internal costs, such amounts shall include directly related overheads but not corporate or general overheads.All Manufacturing Costs will be determined in accordance with GAAP. 1.58.“Microbia Know-How” means (i) Know-How Microbia Controls as of the Effective Date or that comes into the Control of Microbia during the Term (other than Joint Know-How and Know-How which is Forest Know-How licensed to Microbia pursuant to this Agreement) to the extent necessary or useful in the Territory to Manufacture, Develop or Commercialize any Collaboration Compound or Product, including without limitation any method of making any Collaboration Compound or Product, any composition or formulations of any Collaboration Compound or Products, or any method of using or administering any Collaboration Compound or Product, and (ii) Collaboration Know-How (other than Joint Know-How) that is invented, conceived or developed by employees of Microbia or its Affiliates, or Third Parties acting on behalf of Microbia or its Affiliates. 1.59.“Microbia Patent Rights” means any Patent Right that Microbia Controls as of the Effective Date or that comes into the Control of Microbia during the term of this Agreement (other than Joint Patent Rights and Patent Rights which are Forest Patent Rights licensed to Microbia pursuant to this Agreement) to the extent such rights cover or recite any Collaboration Compound or Product, any method of making the Collaboration Compound or Product, any composition or formulations of the Collaboration Compound or Products, or the method of using or administering the Collaboration Compound or Product. 1.60.“Microbia Technology” means Microbia’s interest in (i) the Microbia Know-How, (ii) the Microbia Patent Rights, and all other intellectual property rights in any of the foregoing. 1.61.“Net Loss” means Net Sales [***] less Program Expenses, where the result is a negative number. 1.62.“Net Profit”means Net Sales [***] less Program Expenses, where the result is a positive number. 1.63.“Net Sales” means, on a country-by-country basis, with respect to any period for each country in the Territory, the gross amounts invoiced by Forest or its Affiliates, as applicable, to unrelated Third Parties for sales of the Product in the Field in such country, less the following deductions to the extent included in the gross invoiced sales price for the Product or otherwise directly paid or incurred by Forest or its Affiliates with respect to the sale of the Product in such country: (i)trade, quantity or cash discounts credits, adjustments or allowances, including without limitation, those granted on account of price adjustments, billing errors, rejected goods, or damaged goods; (ii) rebates and chargebacks allowed, given or accrued (including, but not limited to, cash, governmental and managed care rebates, hospital or other buying group chargebacks, and governmental taxes in the nature of a rebate based on usage levels or sales of the Product); (iii) sales, excise, turnover, inventory, value-added, and similar taxes assessed on the sale of the Product; (iv) bad debts reserved for on the basis utilized by Forest in its branded pharmaceutical business generally or, if greater, bad debts actually written off, in each case which are attributable to sales of Product; (v) freight and insurance charges; (vi) amounts paid or credited to customers for inventory management services; and (vii) the portion of any management or administrative fees paid during the relevant time period to group purchasing organizations, wholesalers and managed care organizations to the extent determined by sales or utilization of the Product.Net Sales will be determined in accordance with GAAP.Without limiting the generality of the foregoing, sales, transfers or dispositions of Product for charitable, promotional (including samples), pre-clinical, clinical, or regulatory purposes will be excluded from Net Sales, as will sales or transfers of Product among a Party and its Affiliates. 1.64.“New Drug Application” or “NDA” means a New Drug Application filed with the FDA as described in 21 CFR §314, or any corresponding application for Regulatory Approval (not including pricing and reimbursement approval) in any country or regulatory jurisdiction other than the U.S. 1.65.“OIC” means opioid induced constipation. 1.66.“Operational Rights” means a Party’s right to representation on the JDC and JCC, the Party’s decision-making authority under the JCC and JDC, and its right to perform Detailing pursuant to the Commercialization Plan. 1.67.“Other Out-of-Pocket Costs” means (i) [***], costs incurred in [***]of this Agreement, (ii) costs incurred in [***] of this Agreement, and (iii) costs incurred by the Parties pursuant to Section [***]. 1.68.“P&L Statement” has the meaning set forth in Section 5.4.2. 1.69.“Patent Right” means any and all (a) U.S. or foreign patent applications, including, without limitation, all provisional applications, substitutions, continuations, continuations-in-part, divisions, renewals, and all patents granted thereon, (b)all U.S. or foreign patents, reissues, reexaminations and extensions or restorations by existing or future extension or restoration mechanisms, including, without limitation, supplementary protection certificates or the equivalent thereof, and (c) any other form of government-issued right substantially similar to any of the foregoing. 1.70.“Phase II” in reference to a clinical trial means a trial defined in 21 C.F.R. 312.21(b), as may be amended from time to time, or any foreign equivalent thereto. 1.71.“Phase III” in reference to a clinical trial means a trial defined in 21 C.F.R. 312.21(c), as may be amended from time to time, or any foreign equivalent thereto. 1.72.“Phase IV” in reference to a clinical trial means a trial conducted for purposes of further characterizing and supporting the Product for marketing but not for purposes of seeking Regulatory Approval or otherwise fulfilling a requirement of a Regulatory Authority. 1.73.“Post-Approval Research” means ongoing research and development of a Product after such Product has received Regulatory Approval in a country of the Territory, including, without limitation, Phase IV clinical studies and clinical studies in support of indications within the Field or labeling changes for such Product within the field in such country during the term of this Agreement. 1.74.“Product” means any pharmaceutical product in finished oral form that contains a Collaboration Compound either as the sole active ingredient or in combination with one or more other active ingredients and all present and future oral formulations, oral dosages, and oral dosage forms thereof.For the avoidance of doubt and unless otherwise mutually agreed by the Parties, each in its sole discretion, "Product" excludes non-oral formulations, non-oral dosages and non-oral dosage forms, including without limitation intravenous and inhalable forms, including any such formulations that are combination products. 1.75.“Program Expenses” means the Commercialization Expenses, Development Expenses, Manufacturing Costs, and Other Out of Pocket Costs. 1.76.“Promotion” means those activities normally undertaken by a pharmaceutical company’s sales force to implement marketing plans and strategies aimed at encouraging the appropriate use of a particular prescription or other pharmaceutical product, including Detailing.When used as a verb, “Promote” means to engage in such activities. 1.77.“Quality Agreement” means the agreement entered into pursuant to Section 4.2.3. 1.78.“Reconciliation Report” has the meaning set forth in Section 5.4.4. 1.79.“Regulatory Approval” means the approval and authorization of a Regulatory Authority in a country necessary to develop, manufacture, distribute, sell or market a Product in that country, including pricing and reimbursement approval, where required. 1.80.“Regulatory Authority” means any national (e.g., the FDA), regional, state or local regulatory agency, department, bureau, commission, council or other governmental entity in each country of the world involved in the granting of Regulatory Approval for a Product in the Territory. 1.81.“Regulatory Submissions” means applications for Regulatory Approval, notification and other submissions made to or with a Regulatory Authority that are necessary or reasonably desirable to Develop, Manufacture or Commercialize the Product in the Field in a particular country, whether obtained before or after a Regulatory Approval in the country.Regulatory Submissions include, without limitation, investigative new drug applications and NDAs, and amendments and supplements to any of the foregoing and their foreign counterparts, applications for pricing and reimbursement approvals, and all proposed labels, labeling, package inserts, monographs and packaging for the Product in the Territory. 1.82.“Restricted Period” has the meaning set forth in Section 6.2.1. 1.83.“Right of Reference” has the meaning set forth in Section 2.7. 1.84.“Senior Management” of a Party includes, at a minimum, each of the Chief Executive Officer, Head of Research and Development, Head of Marketing, and President or Chief Operating Officer of the pharmaceutical business or division. 1.85.“Share Adjustment” has the meaning set forth in Section 5.4.1. 1.86.“Sublicensee” means an Affiliate or Third Party that is granted a license, sublicense, covenant not to sue or other grant of rights under this Agreement pursuant to Section 2.6 of this Agreement.“Sublicense” means an agreement or arrangement pursuant to which such a sublicense or distribution right has been granted. 1.87.“Sublicense Income” means all payments that Forest or an Affiliate receives from a Third Party Sublicensee in connection with any grant of rights that includes the rights granted to Forest under Section 2.2, including without limitation license fees, milestone payments, license maintenance fees, royalties and other payments, [***]. 1.88.“Target Party” has the meaning set forth in Section 10.3.2(b). 1.89.“Technology” means Know-How and Patent Rights. 1.90.“Term” is defined in Section 10.1. 1.91.“Territory” means the countries of North America, consisting of the United States, Canada and Mexico, and their respective territories and possessions (including Puerto Rico, irrespective of political status). 1.92.“Third Part(y/ies)” means any person(s) or entit(y/ies) other than Microbia and its Affiliates and Forest and its Affiliates. 1.93.“Trademark” means any trademark under which the Product is sold, other than the Parties’ trade names and trademarks used by the Parties to identify their companies generally. 1.94.“United States” or “U.S.” means the United States of America, its territories and possessions (including Puerto Rico, irrespective of political Status). 1.95.“Valid Claim” means a claim of an issued and unexpired Patent Right in the Territory, which claim has not been revoked or held unenforceable, unpatentable or invalid by a decision of a court or other governmental agency of competent jurisdiction, which is not appealable or has not been appealed within the time allowed for appeal, and which has not been abandoned, disclaimed, denied or admitted to be invalid or unenforceable through reissue, re-examination or disclaimer or otherwise. 1.96.“Valuation Panel” means a panel of [***].In the event the Parties are required by the terms hereof to select a Valuation Panel, each Party shall [***].Each Party shall [***].The decision of [***] entered into shall be deemed the decision of the Valuation Panel.The Parties shall instruct the Valuation Panel to reach its decision as promptly as practicable, and if possible within [***].The costs of this Valuation Panel shall be [***] by the Parties. 1.97.“Year” means each twelve (12) month period ending December 31st. 2. SCOPE OF COLLABORATION AND GRANT OF LICENSES. 2.1.Scope of Collaboration.The Parties are entering into this Agreement to co-Develop the Collaboration Compound and Product in the Field and to co-Commercialize Products in the Field in the Territory. 2.2.License to Forest.Subject to the terms and conditions of the Agreement, Microbia hereby grants to Forest, effective on the Effective Date, a co-exclusive license (i.e., an exclusive license subject only to the rights reserved to the granting Party to the extent necessary to perform its obligations or exercise its rights hereunder), with the right to sublicense to its Affiliates or as expressly provided in Section 2.6, (i) under the Microbia Technology to Develop pursuant to the Development Plan and Manufacture the Product anywhere in the world solely for purposes of Commercialization in the Field in the Territory and to Commercialize the Product in the Field in the Territory, and (ii) under Microbia's interest in the Joint Technology to exploit any guanylate cyclase C agonists in the Field in the Territory, all in accordance with the terms of this Agreement.Notwithstanding the foregoing, Microbia reserves the right under the Microbia Technology to develop and manufacture the Product in the Territory solely for commercialization outside the Territory, provided that Microbia will disclose plans for anyclinical development undertaken pursuant to this sentence in the Territory to the JDC and may not conduct any such clinical development activities in the Territory which Forest reasonably believes may adversely affect the timely clinical Development of any Product in the Territory. 2.3.License to Microbia.Subject to the terms and conditions of the Agreement, Forest hereby grants to Microbia (i) a royalty-free co-exclusive license (i.e., an exclusive license subject only to the rights reserved to the granting Party to the extent necessary to perform its obligations or exercise its rights hereunder), with the right to freely sublicense subject to Section 2.6, under the Forest Technology and Forest's interest in the Joint Technology to the extent necessary for Microbia to Develop and Manufacture the Product anywhere in the world and to Commercialize the Product in the Field in the Territory and to otherwise exercise its rights and perform its obligations under this Agreement, all in accordance with the terms of this Agreement, and (ii) a perpetual, royalty-free, exclusive license, with the right to freely sublicense subject to Section 2.6, (x) under Forest's interest in the Forest Technology to develop, manufacture and commercialize the Collaboration Compound and Product in the Field outside of the Territory and to develop (subject to the proviso in the final sentence of Section 2.2 above) and manufacture the Product in the Territory for purposes of commercialization in the Field outside the Territory and (y) under Forest's interest in the Joint Technology to exploit any guanylate cyclase C agonists (other than Collaboration Compounds) outside the Field in the Territory and outside the Territory in any field of use. 2.4.Restrictions.Microbia will not exercise or otherwise exploit the Joint Technology or the Forest Technology in the Field with respect to the Territory and Forest will not exercise or otherwise exploit the Joint Technology or the Microbia Technology in the Field with respect to the Territory, in each case except pursuant to this Agreement.In addition, neither Party will develop or commercialize a Collaboration Compound in the Territory, or outside the Field, whether within or outside the Territory, in each case including by means of licenses to or collaborations with Third Parties, except pursuant to or as otherwise permitted by the terms of this Agreement. 2.5.Joint Technology.EachParty hereby grants the other Party a world-wide, non-exclusive, perpetual, royalty-free, fully paid up, freely sublicenseable right and license under its interest in the Joint Technology to exploit compounds that are not guanylate cyclase C agonists anywhere in the world, without compensating or accounting to the other Party. 2.6.Sublicensing.Except as provided in Section 2.5, Forest will have no right, except upon prior written consent of Microbia, which consent may not be unreasonably withheld,to grant sublicenses to Third Parties under the rights granted to Forest under this Agreement, and provided that [***] except upon prior written consent of the other Party, which may be withheld in such Party’s sole discretion.Any sublicenses granted by either Party hereunder shall be consistent with the terms of this Agreement.In addition, each Party shall require any licensee or Sublicensee, whether within or outside the Territory, of Technology with respect to the Collaboration Compound or the Product, to cross-license or otherwise transfer or convey back to the granting Party all Technology which such licensee or Sublicensee may develop or acquire so that any of such Technology will be Controlled by the granting Party for purposes and to the extent of the licenses to the other Party provided by Sections 2.2 and 2.3 above. 2.7.Right of Reference.Microbia hereby grants to Forest a “Right of Reference,” as that term is defined in 21 C.F.R. § 314.3(b) in the Field in the Territory to the data included in the Collaboration Technology to the extent necessary or useful to Manufacture, Develop or Commercialize a Collaboration Compound or Product, and Forest hereby grants to Microbia (and Microbia’s partners) such a Right of Reference to the data included in the Collaboration Technology to the extent necessary or useful to Manufacture, Develop or Commercialize a Collaboration Compound or Product in the Field throughout the world, in each case subject to the terms and conditions of this Agreement.Each Party shall provide a signed statement to this effect, if requested by the other, in accordance with 21 C.F.R. § 314.50(g)(3) solely, in the case of a request by either Party with respect to the Territory, for the limited purpose of such Party exercising its rights or performing its obligations under this Agreement.In addition, Microbia will provide Forest with [***].Any such copies of [***] shall be Confidential Information of Microbia.The Parties agree that Microbia may make available to its collaborators and partners with respect to Collaboration Compounds or Products outside the Territory any Regulatory Submissions made in the Territory pursuant to this Agreement. 2.8.No Other Rights.No rights, other than those expressly set forth in this Agreement are granted to either Party hereunder, and no additional rights shall be deemed granted to either Party by implication, estoppel or otherwise.All rights not expressly granted by either Party to the other hereunder are reserved. 2.9.Section 365(n).All rights and licenses granted under or pursuant to this Agreement by Forest or Microbia are, and will otherwise be deemed to be, for purposes of Section365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual property” as defined under Section101 of the U.S. Bankruptcy Code.The Parties agree that the Parties, as licensees of such rights under this Agreement, will retain and may fully exercise all of their rights and elections under the U.S. Bankruptcy Code.The Parties further agree that, in the event of the commencement of a bankruptcy proceeding by or against either Party under the U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding will be entitled to a complete duplicate of (or complete access to, as appropriate) any such intellectual property and all embodiments of such intellectual property, and same, if not already in their possession, will be promptly delivered to them (i)upon any such commencement of a bankruptcy proceeding upon their written request therefor, unless the Party subject to such proceeding elects to continue to perform all of its obligations under this Agreement, or (ii)if not delivered under (i) above, following the rejection of this Agreement by or on behalf of the Party subject to such proceeding upon written request therefor by the non-subject party. 3. DECISION MAKING AND DISPUTE RESOLUTION. 3.1.Overview.During the Term, management and oversight for all of the activities of the Parties related to the Development and Commercialization of the Product in the Field in the Territory will be provided by the committees set forth below and elsewhere in this Agreement.The Parties anticipate that the committees would perform the functions ascribed to them hereunder; provided, however, that the functions and operations of the committees may be altered from time to time during the Term by the mutual agreement of the Parties to appropriately address ongoing requirements with respect to the Development and Commercialization of the Product.In addition to the committee meetings, the Parties anticipate that members of Senior Management from Forest and Microbia will meet periodically as necessary or appropriate during the Term (and in any event at least once per Year) in order to review significant issues and developments in the Development and Commercialization of a Collaboration Compound or the Product. 3.2.Joint Development Committee.The Parties shall establish a joint development committee (“JDC”) that will be responsible for overseeing the Development of the Product in the Field in the Territory, and will serve as a forum for exchanging data, information and Development strategy regarding the Product. 3.2.1.Membership.The JDC will consist of three (3) senior representatives from each Party.Microbia and Forest will each designate a co-chair for the JDC.The co-chairs will be responsible for calling meetings and setting the agenda (which shall include a list of all participants expected at a meeting) and circulating such agenda at least five (5) days prior to each meeting and distributing minutes of the meetings within thirty (30) days following such meeting, but will not otherwise have any greater power or authority than any other member of the JDC.JDC members shall have such expertise as appropriate to the activities of the JDC from time to time and the JDC shall invite personnel of the Parties having formulation, manufacturing, commercial, marketing and other expertise to participate in discussions of the JDC from time to time as appropriate to assist in the activities of the JDC. 3.2.2.Responsibilities.The JDC’s responsibilities will include, among others:(i) preparing and approving the Development Plan and Development Budget for the Product, and any amendments to such plan, (ii)approving (or establishing procedures to approve) protocols for pre-clinical or clinical studies, (iii) making modifications to and performing quarterly monitoring of progress of pre-clinical and clinical studies and proposing additional studies for the Product, (iv) monitoring the Parties’ compliance with the budgets for Development Expenses, (v) reviewing and commenting on Regulatory Submissions relating to the Product, and (vi) facilitating the exchange of all data, information, material or results relating to the development of the Product.The JDC may appoint additional committees as desired. 3.2.3.Meetings.During Development, the JDC will meet at such frequency as shall be established by the Parties (but not less frequently than four (4) times per year).Meetings of the JDC shall alternate between the offices of the Parties, unless otherwise agreed upon by the members of the JDC, or may be held telephonically or by video conference.Meetings of the JDC shall be effective only if at least one representative of each Party is in attendance or participating in the meeting.Members of the JDC shall have the right to participate in and vote at meetings by telephone.Each Party shall be responsible for expenses incurred by its employees and its members of the JDC in attending or otherwise participating in JDC meetings.Each Party shall use reasonable efforts to cause its representatives to attend the meetings of the JDC.If a representative of a Party is unable to attend a meeting, such Party may designate an alternate to attend such meeting in place of the absent representative. 3.2.4.Minutes and Agendas.The minutes of each JDC meeting shall provide a description in reasonable detail of the discussions held at the meeting and a list of any actions, decisions or determinations approved by the JDC.Minutes of each JDC meeting shall be approved or disapproved, and revised as necessary, at the next meeting. 3.3.Joint Commercialization Committee.The Parties will establish a joint commercialization committee (“JCC”) that will oversee the Commercialization of the Product in the Field in the Territory.The JCC will coordinate selling and marketing efforts under the Commercialization Plan and will serve as a forum regarding Product Commercialization in the Field in the Territory. 3.3.1.Membership.The JCC will consist of three (3) senior representatives from each Party.Microbia and Forest will each designate a co-chair for the JCC.The co-chairs will be responsible for calling meetings and setting the agenda for and distributing minutes of the meetings, but will not otherwise have any greater power or authority than any other member of the JCC.JCC members shall have such expertise as appropriate to the activities of the JCC from time to time and the JCC shall invite personnel of the Parties having development, formulation, manufacturing, financial and other expertise to participate in discussions of the JCC from time to time as appropriate to assist in the activities of the JCC. 3.3.2.Responsibilities.The JCC will be responsible for, among other things, (i) establishing the strategy for the Commercialization of the Product in the Field in the Territory, (ii) developing and approving the Commercialization Plan and Commercialization Budget for the Product in the Field in the Territory, as well as updating the Commercialization Plan on an annual basis to reflect materially changed circumstances, and amending the Commercialization Plan from time to time as appropriate, (iii) subject to the specific terms and conditions hereof, allocating responsibilities under the Commercialization Plan to the Parties in accordance with the Parties’ abilities to perform such activities in the most efficient and cost effective manner, (iv)overseeing the implementation of the strategy for Commercializing the Product in the Field in the Territory (including strategies related to regulatory approvals, reimbursement, advertising and promotion, brand integrity, sales, and launch sequence as set forth in the Commercialization Plan), (v) providing input to the JDC regarding the target product profile for the Product and making recommendations regarding changes to the same, (vi) developing, reviewing and approving the annual marketing plans for the Product in the Field in the Territory, (vii)reviewing the Parties’ marketing and promotional activities to ensure that such activities are consistent with the Commercialization Plan, (viii) preparing, approving and amending the Commercialization Budget, (ix) establishing usage instructions for the Trademarks and (x) monitoring the Parties’ compliance with the Commercialization Budget. 3.3.3.Meetings.The JCC will meet at such frequency as shall be established by the Parties (but not less frequently than four (4) times per year prior to launch and during the first five years of Commercialization).Meetings of the JCC shall alternate between the offices of the Parties, unless otherwise agreed upon by the members of the JCC, or may be held telephonically or by video conference.Meetings of the JCC shall be effective only if at least one representative of each Party is in attendance or participating in the meeting.Members of the JCC shall have the right to participate in and vote at meetings by telephone.Each Party shall be responsible for expenses incurred by its employees and its members of the JCC in attending or otherwise participating in JCC meetings. 3.3.4.Minutes and Agendas.The minutes of each JCC meeting shall provide a description in reasonable detail of the discussions held at the meeting and a list of any actions, decisions or determinations approved by the JCC.Minutes of each JCC meeting shall be approved or disapproved, and revised as necessary, at the next meeting. 3.4.Joint Responsibilities of the JDC and JCC.In addition to the independent JDC and JCC meetings, the JDC and the JCC shall coordinate to hold joint meetings as appropriate to discuss issues which are relevant to both Development and Commercialization, including without limitation, in order to: (i) establish the target product profile for the Product (including [***] given the competitive environment, and any other [***] for the Product), (ii) discuss development of the Product for [***] and (iii) discuss development of improvements in [***] of the Products throughout the Territory.Such joint meetings may be held by videoconference, teleconference or in person and any decisions required to be taken shall be submitted to the JDC or JCC for resolution in accordance with the terms hereof.Each Party shall be responsible for expenses incurred by its employees and its Committee members in attending or otherwise participating in joint meetings of the JDC and JCC. 3.5.Other Committees.The Parties may establish other committees or sub-committees as the Parties deem appropriate. 3.6.Elevation and Dispute Resolution.Each Party’s representatives on any committee will collectively have one vote on all matters that are within the responsibility of such committee.The members of each committee will use reasonable efforts to reach consensus on all decisions.In the event of a deadlock regarding a particular issue on which the members of a committee cannot reach consensus, such issue will be resolved as follows: In the event that the members of the JDC or JCC are unable to agree on a particular issue, such issue shall be referred, in the case of a matter governed by the JDC, to the Parties’ respective Chief Scientific Officers or their designees, and in the case of a matter governed by the JCC, to the Parties’ respective heads of marketing or their respective designees, for attempted resolution of such matter.In the event such individuals are unable to resolve such issue within 30 days, such issue shall be referred to the Chief Executive Officers of each Party or their designees for resolution.Subject to the remaining provisions of this Section, (i) all matters relating to Development, including, without limitation, amendments and modifications to the Development Plan, must be determined by consensus of the Parties and (ii)[***].The Parties will from time to time identify a panel of mutually agreed consultants with expertise in pharmaceutical development to assist the JDC in the resolution of development issues and, upon the request of either Party, such experts shall be requested to advise as to Development issues where consensus cannot be reached, with the advice of such experts not to be unreasonably rejected.Notwithstanding the foregoing, if a matter for which consensus cannot be reached is addressed by the then current Development Plan, then such Development Plan and the activities required thereunder will control despite any inability of the Parties to reach consensus.Finally, in connection with any Commercialization decisions [***] establishing or significantly adjusting the Commercialization Budget, [***] all supporting data and analyses [***] and shall [***]. 4. DEVELOPMENT, REGULATORY, COMMERCIALIZATION. 4.1.Development 4.1.1.Product Development Plan.The initial Development Plan for the Product in the Field is set forth in Exhibit 1.30 (the “Initial Development Plan”).The JDC will direct, coordinate and manage the Development of the Product in the Field, according to the Development Plan.The following provisions shall apply with respect to the Development of Products: (a)The Development Plan for the Product will include, among other things, the indications in the Field for which the Product is to be Developed and other exploratory indications in the Field for which the Product may be developed, critical activities to be undertaken, certain timelines, Go/No Go decision points and relevant decision criteria and certain allocations of responsibilities between the Parties for the various activities to be undertaken under the Development Plan.The Development Plan will also include a Development Budget, as mutually agreed by the Parties.Neither Party will be required, in any Calendar Quarter, to make any Development investment in excess of the [***] of the amount designated to such Party in the Development Budget for such Calendar Quarter.During the Term, the JDC will amend the Development Plan on an ongoing basis as necessary. (b)The JDC will oversee the allocation and assignment of Development activities in the Development Plan between the Parties.Such allocations and assignments shall be consistent with the more specific provisions set forth in Schedule 4.1.1. (c)The Parties will use Commercially Reasonable Efforts to implement and conduct the Development activities assigned to them pursuant to the Development Plan, in accordance with Applicable Laws. 4.1.2.Future Development Activities.Recommendations regarding whether to jointly Develop a Product for new indications or new formulations shall be made by the JDC.Such approved additional joint Development activities shall become part of the Development Plan. 4.1.3.Non-Development Plan Activities.All Development work proposed to be undertaken by a Party and not provided for in the then current Development Plan shall be submitted for consideration by the JDC.In the event the JDC determines not to include such proposed Development activities in the Development Plan, which determination will be made within [***] days of its receipt of such proposal, and neither Party has any reasonable objection from a Development, Commercialization or regulatory point of view to the conduct of such Development activities, the Party proposing such Development activities shall have the right to conduct such activities [***].In such event, the other Party [***] from such Development activities and, [***].Without limiting the generality of the foregoing, incremental Commercialization Expense incurred by a Party in connection with [***], as applicable, [***] shall be for the account of the Party [***], and the Party providing such [***].Notwithstanding anything to the contrary in this Section, the Party [***] without the adjustment described above, provided it agrees to [***]. 4.1.4.ESAs.The Parties will, from time to time after the Effective Date, agree on the level of activity of external scientist affairs personnel needed to adequately educate physicians regarding the use of the Product (each an “ESA”).Upon at least 60 days prior notice to Forest, Microbia may elect to provide up to thirty-five percent (35%) of the ESA activity.The activities of ESAs shall comply with all Applicable Laws and ethical policies, including all compliance and ethics policies maintained by Forest. 4.1.5.Reports of Development Activities.Each Party shall report on Development activities undertaken by such Party in accordance with Development Plan in connection with meetings of the JDC, including by providing a reasonably detailed summary of all results, data and material inventions, if any, obtained from such activities.In addition, each Party shall, at its own expense, make appropriate scientific and regulatory personnel available to the other Party, either by telephone or in person as the Parties may mutually agree, as reasonably required to keep the other Party informed of Development activities. 4.1.6.Backup Compounds.From time to time pursuant to this Section 4.1.6, Forest may request that Microbia synthesize peptides which are guanylate cyclase C agonists designed for the diagnostic, prophylactic or therapeutic treatment of IBS, CC or OIC in the Field.Upon such request, Microbia will use Commercially Reasonable Efforts to [***].All costs incurred in such [***] will be included as [***] hereunder.Any such [***].Forest's right to request the [***] pursuant to this Section 4.1.6 will expire upon [***], provided that if such [***], then Forest's right to request [***].Notwithstanding the foregoing, Forest may not request that [***] in a request made pursuant to this Section 4.1.6 during any [***] period.Upon the addition of any such [***], the JDC will determine the appropriate Development activities, if any, to be undertaken with respect to such Collaboration Compound, [***].Subject to Section 4.1.1(c), neither Party shall have any operational or financial obligations with respect to the [***] except to the extent set forth in a Development Plan approved by the JDC. 4.1.7.Third Party Comparative Information.In the event either Party from time to time possesses objective Third Party information (for example, from a qualified contract research organization) which indicates that specific Development activities can be achieved in a more cost-effective manner than as provided by the Development Plan or as such plan is then being implemented, the JDC shall review and give due regard to such information with the obligation of achieving such cost savings to the extent attainable without negatively impacting conduct of the Development Plan, including, without limitation, the timing and quality of Development activities. 4.2.Regulatory Matters. 4.2.1.Responsibility For Regulatory Interactions.Regulatory strategy for the Product and all decision-making with respect thereto shall be determined by the Parties through the JDC.The Parties shall use Commercially Reasonable Efforts to obtain in a timely manner Regulatory Approvals with respect to the Product to the extent contemplated by the Development Plan.Certain agreed [***] are set forth on Schedule 4.1.1 hereto.The costs incurred by the Parties in carrying out their assigned responsibilities pursuant this Section 4.2.1 [***]. 4.2.2.Regulatory Cooperation.The Party responsible for carrying out a regulatory activity pursuant to this Agreement or having primary FDA contact responsibility will keep the other Party reasonably informed regarding the status and progress of such activity, including without limitation, providing the other Party with advance notice of all meetings scheduled with a Regulatory Authority (including notice within twenty-four (24) hours of a request for a meeting received from a Regulatory Authority) involving a Regulatory Submission, and an agenda and an invitation to attend such meetings, providing the other Party with a copy of all substantive written correspondence from a Regulatory Authority involving a Regulatory Submission, notifying the other Party of all oral substantive correspondence from a Regulatory Authority involving a Regulatory Submission, and providing such other Party with an advance draft of each proposed Regulatory Submission sufficiently in advance of providing the submission to the Regulatory Authority (and in any event no less than seven days in advance) to enable the other Party to have a meaningful opportunity to provide comments on the content of such submission and no such submission (including any NDA) shall be submitted for filing with the Regulatory Authority without the mutual agreement of the Parties, such consent not to be unreasonably withheld or delayed.Furthermore, the Parties shall agree in advance on all substantive written communications with and, to the extent permitted by Applicable Law, shall both have the right to participate in all meetings and oral communications with Regulatory Authorities in the applicable countries in the Territory to the extent related to the Product.All costs and expenses incurred by the Parties in carrying out its allocated regulatory activities pursuant to this Agreement will be included as Development Expenses or Commercialization Expenses, depending on the activities to which such costs relate. 4.2.3.Quality Agreement.Within ninety (90) days after the Effective Date, the Parties will enter into an agreement governing the quality standards required under this Agreement or by Third Party vendors (including Third Parties performing API Manufacturing). 4.2.4.Clinical Trial Data.The JDC will coordinate the maintenance of separate databases for clinical trial data being developed by each Party, including the merger of such databases as may be appropriate, or will assign responsibility for the maintenance of a master database for all clinical trial data.All costs to maintain such databases (including internal FTE costs) will be included as Development Expense. 4.3.Adverse Events.Within ninety (90) days after the Effective Date, the Parties will enter into a pharmacovigilence agreement, which upon such execution will be attached as an exhibit hereto and hereby incorporated into this Agreement by reference (the “Pharmacovigilence Agreement”).The Parties will comply with the provisions of such agreement.Forest will maintain and will be the recognized holder of a global safety database for Adverse Event reports related to Collaboration Compound and Product received by either Party.Forest will respond to safety inquiries regarding the Product in the Field in the Territory.All costs incurred by the Parties in performing its obligations under the Pharmacovigilence Agreement and maintaining the Adverse Event database will be included as Development Expenses. 4.4.Manufacture and Supply of Products.The Parties shall establish a manufacturing and supply chain working group to oversee Manufacturing (including API Manufacturing of the Collaboration Compound).The Parties shall collaborate through such working group (with Microbia taking the lead) to oversee API Manufacturing of Collaboration Compound for clinical supplies and for commercial distribution and sale as contemplated by the Development Plan and Commercialization Plan.All Manufacturing responsibilities for API Manufacturing shall be allocated to the Parties or Third Parties as mutually agreed by the Parties; provided, however, that nothing herein shall prevent Microbia from contracting with any Third Parties for the supply of API for commercialization outside the Territory.Forest shall be responsible for all Manufacturing other than for API Manufacturing for the Field with respect to the Territory.Unless otherwise mutually agreed, any supply agreement (including agreements for process or scale-up development) with a Third Party pertaining to the supply of Product for sale in the Territory shall be [***] to the extent such agreement pertains to supply of Product for commercialization in the Territory.The Parties will perform all Manufacturing activities allocated to them in accordance with GCP, GLP and GMP. 4.5.Commercialization in the Territory.Microbia and Forest shall commercialize the Products in accordance with the Commercialization Plan as follows: 4.5.1.Commercialization Plan.The JCC shall approve a strategic commercialization plan for the Product in the Field in the Territory (the “Commercialization Plan”) which sets forth, among other things, (a) a multi-year marketing strategy that includes plans for market research, health economics, pricing and reimbursement, medical affairs and value added initiatives, (b) a multi-year communications strategy that includes plans for public relations, conferences and exhibitions and other external meetings, internal meetings and communications, publications and symposia, internet activities and core brand package, (c) a multi-year strategy for Phase IV studies and lifecycle management activities (d) a high level operating plan for the implementation of such strategies on an annual basis, including without limitation, information related to product positioning, core messages to be communicated, share of voice requirements and pricing strategies, all as developed and approved by the JCC, (e) a level of detailing activity that would be Commercially Reasonable for a company comparable to Forest for a primary care product having similar market potential in the Territory, (f) a Commercialization Budget, and (g) all other activities to be conducted in connection with the Commercialization of the Product in the Field in the Territory.The Commercialization Plan will be updated at least once a year. 4.5.2.Commercialization Activities.Forest will use Commercially Reasonable Efforts to Commercialize Products in the Field throughout the Territory, subject to compliance by Microbia with its obligations hereunder to the extent such compliance would be material to Forest’s performance of its Commercialization obligations hereunder.In addition, the Parties will use Commercially Reasonable Efforts to conduct the Commercialization activities assigned to them by the JCC pursuant to the Commercialization Plan, including the performance of Detailing in accordance therewith.In conducting the Commercialization activities the Parties will comply with all Applicable Laws, applicable industry professional standards and compliance policies of Forest which have been previously furnished to Microbia, as the same may be updated from time to time and provided to Microbia.Forest will assist Microbia in training sales representatives in such standards.Neither Party shall make any claims or statements with respect to the Product that are not strictly consistent with the Product labeling and the sales and marketing materials approved for use pursuant to the Commercialization Plan.As between the Parties, [***]. 4.5.3.Promotion Participation. (a)Microbia Detailing.Microbia will have the right to have a national sales force distributed geographically within the U.S. in a manner similar to Forest's sales representatives, [***].Upon notice to Forest in accordance with this Section 4.5.3, Microbia may elect to provide between twenty percent (20%) and thirty-five percent (35%) of the aggregate annual number of weighted Details (i.e., weighted in the same manner as set forth in the definition of Detail Rate) to be provided pursuant to the Commercialization Plan (“Detail Election”).Microbia will provide its Detail Election notice for each Product as follows:For the period beginning upon Commercial Launch of a Product and ending on the completion of the then current Forest fiscal year, Microbia will provide notice of its Detail Election [***] after acceptance by the FDA of the NDA for the Product, and for each Forest fiscal year thereafter, Microbia will provide its Detail Election at least [***] prior to the beginning of such Forest fiscal year.The Details elected by Microbia pursuant to a Detail Election will be included in the Commercialization Plan and will represent the number of weighted Details allocated to Microbia during the applicable year. (b)Detailing Requirements. Each Party’s Detailing activities shall be governed by the terms of this Agreement and the provisions set forth on Schedule 4.5.3 attached hereto.Each Party will promptly notify the other Party at any time that it appears reasonably likely that it will not be able to substantially achieve required levels of Detailing over any significant period or in any significant area.Following any such notice, the Parties will meet and confer in good faith to develop a plan to achieve such required levels of Detailing] as promptly as practicable, including through the [utilization of the other Party’s sales force personnel as reasonably required to achieve the required levels of Detailing.For the avoidance of doubt, but without limiting either Parties remedies otherwise available under this Agreement, (i) if Microbia elects not to provide Details or elects to provide less than thirty-five percent (35%) of the Detailing [***], and (ii) if Forest does not provide all of the Details it is required to provide pursuant to the Commercialization Plan, then [***].If one Party’s sales force personnel are [***]under the Commercialization Plan, the Parties will cooperate to [***] to the other Party as promptly as practicable in light of the need to assure a [***].Except to the extent provided in Section 1.25, each Party shall be [***].As an example of the application of the previous sentence:If Microbia elects to provide thirty-five percent (35%) of the total Details provided by both Parties under the Commercialization Plan, Microbia will be allocated thirty-five percent (35%) of the [***] provided by both Parties and thirty-five percent (35%) of the [***] provided by both Parties 4.5.4.Termination of Microbia Promotion Efforts.Microbia may terminate its promotional efforts under the Agreement at any time, effective upon [***] months written notice to Forest. If Microbia exercises the foregoing right, Microbia shall provide such transition activities as and for such period as Forest may reasonably request, including, without limitation, arranging for meetings between members of the Microbia sales force and sales representatives of Forest, to assure a smooth transition of marketing efforts.Forest may terminate Microbia's rights to participate in the promotion of the Product, effective upon [***] dayswritten notice to Microbia, in the event that the Detail Reports for at least [***] consecutive Calendar Quartersindicate that Microbia’s Detailing has not achieved at leasteighty percent (80%) of the Detailing to be performed by Microbia as set forth in the Commercialization Plan (as to number or position of Details) for each such Calendar Quarter, upon the failure by Microbia to achieve at least eighty percent (80%) of the Detailing to be performed by Microbia as targeted by the Commercialization Plan (as to numbers or portions of Details) in the aggregate over a period of [***] consecutive Calendar Quarters, or upon the continuing material failure by Microbia to provide Details in accordance with the standards set forth herein and on Schedule 4.5.3, unless in any such case, during such [***] day period Microbia develops and implements a program of increased Detailing which provides, to Forest’s reasonable satisfaction, assurance that Detail shortfalls (including failures to achieve Detailing standards) will not again occur.Except to the extent of the remedies provided by this Section, the failure of Microbia to meet the number of Details required under the Commercialization Plan shall not be deemed a material breach under this Agreement and shall not give Forest a right to terminate this Agreement or Microbia’s other Operational Rights and responsibilities hereunder. 4.5.5.Additional Collaboration of Marketing Forces.From time to time upon reasonable advance notice by Microbia, Forest will arrange for a reasonable number of Microbia’s marketing personnel to work with Forest’s personnel for mutually agreed periods, taking into account space availability and subject to reasonable restrictions on access and activities of Microbia’s personnel while at Forest’s facilities.Such arrangements shall be aimed at fostering collaboration between the Parties marketing forces for the purpose of more efficiently and effectively Commercializing the Product in the Field under this Agreement.Forest shall provide reasonable advance notice to Microbia of any significant marketing events (e.g., annual brand team or Commercialization Plan meetings) to enable Microbia to arrange for members of its staff to be available for such meetings. 4.6.Phase IV and Publication Strategy.Neither Party will undertake, or permit its Affiliates, licensees or Sublicensees to undertake, whether within or outside the Territory, any pre-clinical or clinical marketing studies of the Product, including, without limitation, Phase IV Studies, but excluding any studies required for registration or imposed by a Regulatory Authority in a country within the Territory or, in the case of studies by Microbia, in any territory, without consultation with both Parties and, in the case of studies by Forest, consultation with Microbia and Microbia’s collaborators and partners, as applicable, in the development and commercialization of the Product outside the Territory, and in each case due consideration will be given to comments received from the other Party or its collaborators and partners.With respect to studies required for registration purposes or imposed by a Regulatory Authority outside of the Territory, [***] as provided by Section 2.7. The Parties will also coordinate worldwide publication strategy involving the Product and activities involving the Product related to scientific conferences inside and outside the Territory, including through delegation to appropriate working groups of the Parties.Each Party shall be afforded the opportunity to review and approve any scientific paper or presentation with respect to the Product proposed for publication, presentation or distribution by the other Party or its Affiliates and licensees or Sublicensees and shall have no more than [***] to complete such review and approval or such shorter period as may reasonably be required by applicable publication deadlines promptly communicated to such Party.The Party proposing publication or presentation shall not unreasonably reject comments furnished by the other Party, will comply with the other Party’s request to delete references to its Confidential Information in any such publication or presentation and will delay publication for such reasonable period requested by the other Party to permit the filing of patent applications concerning any Forest Technology, Microbia Technology or Joint Technology disclosed in material proposed for such publication or presentation.In no event will Confidential Information of a Party be published without the consent of such Party. The Parties will coordinate the disclosure of the initiation and results of clinical studies performed pursuant to the Development Plan or clinical studies performed by either Party’s licensees or Sublicensees with respect to any Collaboration Compound or Product, whether within or outside of the Territory, to the extent required by law or best industry practices; provided that all proposed disclosures and publications will be submitted for expeditious review by the JDC and due regard will be given to the comments of each Party, the maintenance of confidentiality of Confidential Information of each Party and allowing time for intellectual property registrations.Nothing set forth herein shall be deemed to limit or restrict either Party from disclosing the results of clinical trials (whether performed by the Parties or by Third Parties) to the extent required by law or best industry practices.The Parties intend that the provisions of this Section 4.6 shall apply to the Parties and their respective Affiliates, licensees and Sublicensees. 5. CONSIDERATION. 5.1.Upfront Payments., Forest shall make the following payments to Microbia: (i) Fifty Million Dollars ($50,000,000) within fifteen (15) days after the Effective Date as an upfront, non-creditable, non-refundable fee, and (ii) Twenty Million Dollars ($20,000,000)within ten (10) days following January 15, 2008 as a non-creditable, non-refundable license fee. 5.2.Milestones. 5.2.1.Development Milestones.As additional consideration for the rights granted to Forest pursuant to Section 2.2, Forest will pay Microbia the following non-creditable, non-refundable amounts within [***] after the first occurrence of each of the following events: EVENT MILESTONE PAYMENT Dosing the first patient in the first Phase III clinical trial for purposes of obtaining Regulatory Approval in the United States using a Product in treating or preventing IBS-C $[***] $25,000,000 equity investment as further described in Section 5.2.2 below. Dosing the first patient in the first Phase III clinical trial for purposes of obtaining Regulatory Approval in the United States using a Product in treating or preventing CC $
